Citation Nr: 1440912	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-10 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.  


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1989 to July 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  


The issue on appeal was previously before the Board in December 2013 when it was remanded for additional evidentiary development.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's bilateral pes planus more nearly approximates severe pes planus than pronounced pes planus.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in May 2009, prior to the initial adjudication of the claim.

The duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records and her identified VA treatment records have been obtained  Moreover, the Veteran has been afforded adequate VA examinations.  The examination reports reflect that the examiners considered the Veteran's pertinent history, examined the Veteran, and provided all information required for rating purposes.  Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

The Veteran's bilateral pes planus has been assigned a rating of 30 percent, effective August 1, 2009, the day following her discharge from service.

A March 2006 report of medical examination includes the annotation that the Veteran had flat feet.  

Flat feet were diagnosed at the time of the March 2009 separation examination.  

At the time of a May 2009 VA examination, the Veteran reported a one year history of intermittent foot pain, especially on walking or running.  She was seen by a physician and diagnosed with flat feet.  She was not provided with shoe inserts.  Physical examination revealed mild bilateral pes planus.  Very mild bunion formation was present at both first metatarsophalangeal joints.  There was no heat, erythema or tenderness.  Temperature, color and vasculature were normal.  All digits had normal range of motion.  There was no significant callus formation.  Gait was normal as was heel and toe walking.  The Veteran was able to hop on either foot and was able to squat.  The pertinent diagnosis was mild pes planus.  There was no evidence of weakened movement, excessive fatigability or incoordination.  There was no evidence that weakened movement, excessive fatigability or incoordination or pain decreased motion including exacerbations on repetitive activity.  Flares were reported to occur daily and were of moderate severity and duration.  There was no evidence of additional limitation of motion of functional impairment during flare-ups.  The Veteran used a brace.  She was not unsteady.  There was no diagnosis of inflammatory arthritis.  No ankyloses was present.  There was no objective evidence of pain on motion.  There was no hind foot, mid foot or fore foot deformity.  There was no hammertoe or high arch deformity.  There was no valgus or varus deformity.  There were no breakdowns or callosities.  The Veteran was not wearing inserts.  There was no evidence of uneven shoe wear.  There was no evidence that the Veteran's foot problems significantly altered her general functional ability.  

In December 2009, the Veteran reported a history of pes planus.  She reported some pains typically at the balls of her feet with prolonged standing or ambulation.  Physical examination revealed some diffuse tenderness in the balls of both feet but not in the heels or arches.  The pertinent impression was pes planus.  It was recommended that the Veteran use over the counter heel inserts.  

In March 2010, the Veteran submitted a statement indicating that the symptomology associated with her feet had increased since the time of the last VA examination.  She could no longer run any distance nor could she walk for any extended length of time without experiencing excruciating pain.  She could no longer wear dress pumps at work.  She had to buy bigger shoes to accommodate her arch supports.  

In June 2010, it was written that the Veteran presented for an initial lower extremities evaluation for painful pes planus.  The Veteran also reported painful callus on the bottom of her left foot and pain with walking long distances.  Physical examination revealed a decreased plantar longitudinal arch.  X-rays were interpreted as revealing mild hallux valgus deformity and multiple hammertoe deformities.  The assessment was pes planus, hammertoes and plantar keratoma.  

In November 2010, the Veteran sought treatment for a painful callouses.  Physical examination revealed mild hallux valgus deformity and multiple hammertoe deformities of the feet.  There was no acute fracture or bone destruction.  The pertinent assessments were pes planus and hammertoes.  

On her substantive appeal which was received in February 2011, the Veteran reported that she had callouses on the balls of her feet which will not go away.  She could no longer wear shoes with heels on them which hindered her at work due to the dress code.  She was issued orthotics last year which did not help.  She was unable to run and walking was limited due to pain.  

The most recent VA examination of the Veteran's feet for compensation purposes occurred in April 2014.  Pes planus was diagnosed.  The Veteran reported that she had foot pain while wearing dress shoes because her shoe orthotics did not fit into any of her dress work shoes.  She reported a burning sensation on the bottom of her feet and, at other times, the feet felt sore in the arches like something was being pulled or stretched.  Her feet were sore first thing in the morning when she got out of bed or if she sat too long when she stood again her arches hurt.  If the foot pain was severe, it would cause the Veteran to limp.  The Veteran reported pain in both feet but there was no pain on manipulation of the feet.  There was evidence of swelling on use and characteristic calluses on both feet.  There was no extreme tenderness of the plantar surfaces of both feet.  There was no decreased longitudinal arch height on weight bearing.  There was no evidence of marked deformity of either foot.  There was no evidence of marked pronation of either foot.  The weight bearing line did not fall over or medial to the great toe.  There was no inward bowing of the Achilles tendon.  There was no marked inward displacement or severe spasms of the Achilles tendon on manipulation of the feet.  The Veteran had not had any foot surgery.  There was no pain on physical examination of either foot.  There were pain on weight bearing, swelling and interference with standing for both feet.  Prolonged walking caused pain in the arch of the foot and the Veteran would start limping.  She had to sit down and rest her foot to alleviate the pain.  There was no other functional loss during flare-ups or when the foot is used repeatedly over a period of time.  The examiner opined that the foot symptomology did not impact the Veteran's ability to perform any type of occupational tasks.  The pes planus did not affect her ability to work.  The rationale provided was that the Veteran worked full time in an office.  Although she had a chronic bilateral foot condition with related pain and limited in the range of motion when the joint was used repeatedly, she could perform her employment duties (sitting at a desk, working on a computer and paper work) without any limitation pertaining to her flat foot condition because she could modify her activity by sitting or standing as needed.  In addition, it was noted that the Veteran had not lost any specific time from work due to her flat foot condition.  


Analysis

The Board finds that the disability from the service-connected bilateral pes planus does not more nearly approximate the pronounced impairment required for a higher rating than the severe impairment contemplated by the assigned rating.  The pertinent evidence of record demonstrates that the service-connected bilateral foot disability is manifested by pain and limitation of running, walking and standing but without evidence of marked pronation, marked inward displacement and without evidence of severe spasm of the tendo Achilles on manipulation.  No health care provider has characterized the pes planus as more than severe.  

The Board finds the preponderance of the evidence shows that that the pain the Veteran experiences does not rise to a level of, "extreme tenderness of plantar surfaces of the feet."  At the time of the May 2009 VA examination, it was noted that there was moderate severity of pain during flares.  Physical examination in December 2009 resulted in a determination that there was some tenderness present.  In the March 2010 statement, the Veteran reported she would experience excruciating pain at times.  This is the only time during the appeal period where the Veteran indicates she experiences a high level of pain.  Significantly, at the time of the most recent VA examination in April 2014, the examiner specifically determined that there was no extreme tenderness on the plantar surface of the feet.  The post-service clinical records are mostly devoid of evidence that the pain the Veteran experiences in her feet rises to the level of extreme tenderness of the plantar surfaces.  The Board finds it reasonable to assume that, if the Veteran were experiencing extreme tenderness in the plantar surfaces of her feet, this would have been reported to one or more health care professionals.  The lack of such evidence weighs against a finding that the Veteran experiences extreme tenderness in the plantar surfaces.  

The Board finds that no other Diagnostic Code is more pertinent to the current claim than Diagnostic Code 5276.  This Diagnostic Code is specific to the Veteran's service-connected disability and addresses all the reported symptoms.  The Board notes that the Veteran was observed to have hammertoes and hallux valgus.  Significantly, service connection is only in effect for pes planus.  The Veteran has not claimed service connection for additional foot disorders and the record does not raise the issue of entitlement to service connection for additional foot disorders.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 30 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As explained above, the symptoms and impairment associated with the service-connected disability are contemplated by the schedular criteria and a higher rating is available for a greater degree of disability.  Therefore, referral for extra-schedular consideration is not warranted.


						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating in excess of 30 percent for bilateral pes planus is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


